DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (2012/0218355) (hereinafter Suzuki et al.).
Regarding Claim 1, Suzuki et al. teaches a head system (See also Figs. 2, 7) comprising: a head (4, Figs. 1-2) [Paragraph 0026]; a supply channel (42, Figs. 1-2, 7) which has a supply port (see Figs. 1-2) configured to receive a liquid, and which extends between the supply port (see Figs. 1-2) and the head (4) [Paragraphs 0026, 0031, 0045-0046]; and a discharge channel (43, Figs. 1-2, 7) which has a discharge port (see Figs. 1-2) configured to discharge the liquid and which extends between the discharge port (see Figs. 1-2) and the head (4) [Paragraphs 0031, 0045-0046], wherein: the head (4) has four groups (2a’, 2b’, 2c’, 2d’, Figs. 1, 4, 7) each including a manifold (32, Fig. 3) extending in a first direction and a plurality of pressure chambers (31, Fig. 3) each connected to the manifold (32) and a nozzle (30, Fig. 3) [Paragraphs 0032, 0045-0047]; the four groups (2a’, 2b’, 2c’, 2d’) include a first group (2a’), a second group (2b’), a third group (2c’) and a fourth group (2d’) arranged in an order of the first group (2a’), the second group (2b’), the third group (2c’), and the fourth group (2d’) in a second direction intersecting the first direction [Paragraphs 0026, 0031, 0045]; one end of the manifold (32) included in each of the four groups (2a’, 2b’, 2c’, 2d’) is positioned on a first side in the first direction, and an opposite end of the manifold (32) included in each of the four groups (2a’, 2b’, 2c’, 2d’)  is positioned on a second side in the first direction [Paragraphs 0045-0047]; the supply channel (42) is connected to the one end of the manifold (32) included in each of two groups  (2a’, 2c’) of the four groups (2a’, 2b’, 2c’, 2d’) and is connected to the opposite end of the manifold (32) included in each of remaining two groups (2b’, 2d’) of the four groups (2a’, 2b’, 2c’, 2d’), the two groups constituting a group A  (2a’, 2c’) and the remaining two groups constituting a group B (2b’, 2d’) [Paragraphs 0046-0047]; the discharge channel (43) is connected to the opposite end of the manifold (32) included in each of the two groups (2a’, 2c’) constituting the group A and is connected to the one end of the manifold included in each of the two groups constituting the group B (2b’, 2d’) [Paragraphs 0046-0047]; and the first group (2a’)  and the third group (2c’) constitute the group A and the second group (2b’) and the fourth group (2d’) constitute the group B, or the first group and the fourth group constitute the group A and the second group and the third group constitute the group B [Paragraphs 0045-0047].

Regarding Claim 2, Suzuki et al. teaches The head system (see Figs. 2, 7), the first group (2a’)  and the third group (2c’) constitute the group A and the second group (2b’) and the fourth group (2d’) constitute the group B [Paragraphs 0045-0047].

Regarding Claim 4, Suzuki et al. teaches The head system (see Figs. 2 and 7), wherein: the supply channel (see Fig. 5) includes a common supply channel (25, Fig. 5), a first supply branched-channel (42), and a second supply branched-channel (42) [Paragraph 0040]; the common supply channel (25) has an upstream end connected to the supply port (see Figs. 1 and 5) [Paragraphs 0026, 0031, 0033, 0040]; the first supply branched-channel (42) has an upstream end connected to a downstream end of the common supply channel (25) and a downstream end connected to the one end of the manifold (32) included in each of the two groups (2a’, 2c’) constituting the group A [Paragraphs 0033, 0037, 0040]; the second supply branched-channel (42) has an upstream end connected to the downstream end of the common supply channel (25) and a downstream end connected to the opposite end of the manifold (32) included in each of the two groups (2b’, 2d’) constituting the group B [Paragraphs 0033, 0037, 0040]; and a channel resistance of the first supply branched-channel (42) and a channel resistance of the second supply branched-channel (42) are identical to each other [Paragraph 0041].

Regarding Claim 5, Suzuki et al. teaches The head system according (see Figs. 2, 7), wherein: a channel length of the first supply branched-channel (42) and a channel length of the second supply branched-channel (42) are identical to each other [see Fig. 5]; and a cross-sectional area of the first supply branched-channel (42) and a cross-sectional area of the second supply branched-channel (42) are identical to each other [see Fig. 5].

Regarding Claim 9, Suzuki et al. teaches The head system (see Figs. 2, 7), wherein: the discharge channel (see Fig. 5) includes a common discharge channel (26), a first discharge branched-channel (43), and a second discharge branched-channel (43) [Paragraph 0040]; the common discharge channel (26) has a downstream end connected to the discharge port [Paragraphs 0033, 0037, 0040]; the first discharge branched-channel (43) has a downstream end connected to an upstream end of the common discharge channel (26), and an upstream end connected to the opposite end of the manifold (32) included in each of the two groups (2a’, 2c’)  constituting the group A [Paragraphs 0033, 0037, 0040]; the second discharge branched-channel (43) has a downstream end connected to the upstream end of the common discharge channel (26), and an upstream end connected to the one end of the manifold (32) included in each of the two groups (2b’, 2d’) constituting the group B [Paragraphs 0033, 0037, 0040]; and a channel resistance of the first discharge branched-channel (43) and a channel resistance of the second discharge branched-channel (43) are identical to each other [Paragraph 0041].

Regarding Claim 10, Suzuki et al. teaches The head system (see Figs. 2, 7), wherein: a channel length of the first discharge branched-channel (43) and a channel length of the second discharge branched-channel (43) are identical to each other [see Fig. 5]; and a cross-sectional area of the first discharge branched-channel (43) and a cross-sectional area of the second discharge branched-channel (43) are identical to each other [see Fig. 5].

	Regarding Claim 17, Suzuki et al. teaches The head system (see Figs. 2, 7), wherein: the supply port (see Figs. 1-2, 5, 7) is a single supply port [Paragraphs 0026, 0031, 0045-0046]; and the supply channel (42) extends between the single supply port (see Figs. 1-2, 5, 7) and each of the four groups (2a’, 2b’, 2c’, 2d’) of the head (4) [Paragraphs 0026, 0031, 0045-0046].

	Regarding Claim 18, Suzuki et al. teaches the head system according (see Figs. 2, 7), wherein the plurality of pressure chambers (31, Figs. 3-5. 7) included in a certain group of the first to fourth groups (2a’, 2b’, 2c’, 2d’) is configured such that the liquid via the manifold (32) included in the certain group of the first to fourth groups (2a’, 2b’, 2c’, 2d’) is solely supplied to the plurality of pressure chambers (31) [Paragraphs 0032, 0037, 0042-0043, 0047].

	Regarding Claim 19, Suzuki et al. teaches the head system (see Figs. 2, 7), wherein the manifolds (32) included in the first to fourth groups (2a’, 2b’, 2c’, 2d’) are provided at mutually identical positions in an upward-downward direction [see Fig, 7].

	Regarding Claim 20, Suzuki et al. teaches the head system (see Figs. 2, 7), wherein a number of the manifolds (32) included in the group A (2a’, 2c’) is equal to a number of the manifolds (32) included in the group B (2b’, 2d’) [See Figs. 2, 5, and 7].

Allowable Subject Matter
Claims 3, 6-8, 11-16, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation of a head system that includes wherein the first group and the fourth group constitute the group A and the second group and the third group constitute the group B.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 6-8 is the inclusion of the limitation a head system that includes a first and second supply branched-channels include a first and second common supply branched-channel, each having an upstream end connected to a downstream end of a common supply channel, and wherein a first branched supply branched-channel and a third branched supply branched-channel having an upstream end connected to a downstream end of the first common supply branched channel and a downstream end connected to one end of a manifold in one of two groups constituting group A, wherein a second branched supply branched-channel and a fourth branched supply branched-channel having an upstream end connected to a downstream end of the second common supply branched channel and a downstream end connected to one end of a manifold in one of two groups constituting group B.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 11-13 is the inclusion of the limitation a head system that includes a first and second discharge branched-channels include a first and second common discharge branched-channel, each having an upstream end connected to a downstream end of a common discharge channel, and wherein a first branched discharge branched-channel and a third branched discharge branched-channel having an upstream end connected to a downstream end of the first common discharge branched channel and a downstream end connected to an opposite end of a manifold in one of two groups constituting group A, wherein a second branched discharge branched-channel and a fourth branched discharge branched-channel having an upstream end connected to a downstream end of the second common discharge branched channel and a downstream end connected to an opposite end of a manifold in one of two groups constituting group B.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation a head system that includes a first channel block , wherein an area of a supply channel connected to one end of a manifold included in both of groups constituting group A is formed in the first channel block, and a second channel block, wherein an area of a supply channel connected to an opposite end of the manifold in both groups constituting group B is formed in the second channel block.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation a head system that includes a first channel block , wherein an area of a discharge channel connected to one end of a manifold included in both of groups constituting group B is formed in the first channel block, and a second channel block, wherein an area of a discharge channel connected to an opposite end of the manifold in both groups constituting group A is formed in the second channel block.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 16 is the inclusion of the limitation a head system that includes a first channel block, wherein an area of a supply channel connected to one end of a manifold included in both of groups constituting group A and an area of a discharge channel connected to one end of a manifold included in both of groups constituting group B, is formed in the first channel block, and a second channel block, wherein an area of a supply channel connected to an opposite end of the manifold in both groups constituting group B and an area of a discharge channel connected to an opposite end of the manifold in both groups constituting group A is formed in the second channel block.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.


The primary reason for the allowance of claim(s) 21 is the inclusion of the limitation a head system that includes a manifold included in at least one of four head groups is branched into a plurality channels separated from each other in a second direction, wherein at least a portion of an area between one end and an opposite end.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 22 is the inclusion of the limitation a liquid supply system that includes a head system comprising a discharge tank connected to a discharge channel, wherein a differential pressure mechanism generates a differential pressure between a supply tank and the discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 23 is the inclusion of the limitation a printing apparatus that includes a liquid supply system comprising a head system comprising a discharge tank connected to a discharge channel, wherein a differential pressure mechanism generates a differential pressure between a supply tank and the discharge tank.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 24-27 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 24-27 is the inclusion of a liquid flow method for causing a liquid to flow through a head that includes the method steps of causing the liquid to flow from a first side to a second side in a first direction in a manifold in each of two groups of the four head groups, comprising a group A; causing liquid to flow from the second side to the first side in the first direction in the manifold in each of the remaining two groups comprising a group B, wherein the first and third group comprise group A and the second and fourth group comprise group B, or the first and fourth group comprise group A and the second and third group comprise group B.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853